PD-1087-15
                                 PD-1087-15                               COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                                                                          Transmitted 8/20/2015 8:16:41 AM
August 20, 2015                                                             Accepted 8/20/2015 2:17:02 PM
                                  NO. ______________                                        ABEL ACOSTA
                                                                                                    CLERK


                   IN THE COURT OF CRIMINAL APPEALS
                         OF THE STATE OF TEXAS


LAJUAN CECILE BAILEY                                    Trial Court Number
Appellant                                               1298261
                                                        174th District Court
                                                        Harris County, Texas
V.
                                                        Court of Appeals Number
THE STATE OF TEXAS                                      01-12-00200-CR


                 MOTION TO EXTEND TIME TO FILE
                PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

       LAJUAN CECILE BAILEY Appellant, respectfully requests that the Court

grant her motion to extend time to file her petition for discretionary review. In support

of said motion, Appellant would show unto the Court the following:

                                            I.

       Appellant’s conviction was initially affirmed on October 7, 2014 by a panel of

the First Court of Appeals in Cause No. 01-12-00200-CR. Appellant’s Motion for En

Banc Reconsideration was granted and the opinion from October 7, 2014 withdrawn.

On July 23, 2015, Appellant’s conviction was affirmed in a published 5-4 opinion.

Appellant’s Petition for Discretionary Review is due August 24, 2015.               This is

Appellant's first request for an extension to file the petitions for discretionary review.
                                            II.

       Counsel will not be able to timely file the Petition for Discretionary Review as

she has been working on the following cases in the last thirty days:

         1. Counsel has been working on a brief in Erick Hernandez v. State of Texas,
            Cause Number 14-15-00209-CR which was filed on August 19, 2015.

         2. Counsel was investigating possible Motions for New Trial in State of Texas
            v. Jamon Walker, a non-death capital murder. The deadline for filing a
            Motion for New Trial was August 15, 2015.

                                                  III.

       An extension of time is necessary so that the petition can be timely filed. This

motion is not made for the purpose of delay.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Honorable Court will grant this requested extension of time to file the Appellant's

Petition for Discretionary Review in the above cause and extend the time for filing the

petition for at least thirty (30) days.

                                          Respectfully submitted,

                                          Alexander Bunin
                                          Chief Public Defender

                                          /s/ Angela Cameron
                                          Angela Cameron
                                          State Bar No. 00788672
                                          Harris County Public Defender’s Office
                                          1201 Franklin 13th Floor
                                          Houston, Texas 77002
                                          Tel: 713-368-0016
                                          angela.cameron@pdo.hctx.net
                         CERTIFICATE OF SERVICE

I certify that on the 20th day of August 2015 a copy of the foregoing instrument has
been electronically served upon the State of Texas.



                                      /s/ Angela Cameron
                                      Angela Cameron